Citation Nr: 1510416	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-04 740	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected thoracolumbar disability.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant enlisted in the United States Marine Corps Reserve in October 2005; he had an initial period of active duty for training (ACDUTRA) from January 2006 to August 2006.  The appellant was called to active duty in December 2007 and served until January 2009, including almost seven months in Iraq.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Anchorage, Alaska that, in part, confirmed and continued the initial 10 percent evaluation for the service-connected thoracolumbar spine disability and denied service connection for a cervical spine disorder.

In September 2013, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript is in the claims file.  After the hearing was conducted, additional evidence concerning the claims on appeal was submitted in October 2013.  This evidence consisted of private treatment reports dated between May 2011 and July 2013, plus an undated letter from a private treating chiropractor.  The appellant's representative also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.  However, as the case is being remanded, the RO will be able to review that evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The appellant contends that the currently assigned 10 percent evaluation does not reflect the extent and severity of his thoracolumbar disability.  He maintains that a diagnosis of intervertebral disc syndrome has been rendered for his back disability and that he has neurological symptoms associated with that disability.  However, in this case, the private treatment records containing this diagnosis are not of record and no such diagnosis was rendered during the VA examinations conducted in October 2009, and January 2012.  Therefore, on remand, medical records must be gathered and a medical opinion that addresses these matters should be obtained.

The Board notes that the appellant has requested a VA medical examination in connection with his claim for service connection for a cervical spine disorder.  To date, he has not been afforded such an examination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service medical treatment records contain notations of headaches and there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed condition while he was in service that have continued to the present.  The appellant has presented written statements and testimony to that effect.  In addition, there is private medical evidence showing treatment for neck complaints.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed disorder within one year of service, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

The appellant has reported private provider chiropractic treatment after his January 2009 separation from service.  In particular he has reported receiving chiropractic treatment from a Dr. Bean in 2009; the associated treatment records have not been included in the claims file.  VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all of the relevant private and VA treatment records since 2009 not already of record should be obtained and associated with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA orthopedic examination that included specific examination of his thoracolumbar spine in January 2012 - more than three years ago.  The appellant has indicated in written statements and in his September 2013 hearing testimony that the disability is worse.  Therefore, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his claimed conditions since January 2009, and secure all available relevant reports not already of record from those sources.  In particular, obtain the reports from Dr. Bean.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a VA orthopedic spine surgeon or the equivalent to determine the nature, severity, and extent of his current thoracolumbar spine pathology.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examining physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as thermal scan, X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  The examiner must note the range of motion for the thoracolumbar spine in degrees and should state what is considered normal range of thoracolumbar spine motion.  The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail.  If degenerative disc disease is present, the examiner must state whether or not there is an etiologic relationship between the thoracolumbar degenerative disc disease and service or any service-connected disability.

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected back disability has upon appellant's daily activities.  The examiner must identify symptoms due to disc syndrome in the back, if any, and describe the nerve(s) affected, or seemingly affected by any documented nerve root compression.  The symptoms must be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation).  

In addition, the VA orthopedic spine surgeon must also render an opinion regarding the nature, onset date, and etiology of the appellant's claimed cervical spine disorder, including any associated neurological findings.  The doctor must consider the information in the claims file to provide an opinion as to the onset date and etiology of the appellant's claimed neck disorder.  The doctor must offer an opinion as to the medical probabilities that any current chronic neck disorder is attributable to the appellant's military service or to any service-connected disability.  The doctor must discuss any in-service diagnosis of a neck disorder and/or headaches as a symptom of a neck disorder, and all other pertinent pre-service, in-service and post-service clinical findings.

The orthopedic spine surgeon must respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:  
      (a)  Is the appellant currently diagnosed with any chronic cervical spine disorder?  In particular, is arthritis or degenerative disc disease present?
      (b)  What is the likelihood, based on what is medically known about such disorders, that the appellant's current neck disorder, if any, was directly caused by any occurrence or incident related to the appellant's active military service from December 2007 to January 2009?
      (c)  Is it at least as likely as not, based on what is medically known about headache disorders, that any headaches documented in service were actually symptoms of a cervical spine disorder as opposed to some other pathology?
      (d)  If arthritis is present, is it at least as likely as not that it was present within one year of the appellant's discharge from service in January 2009?  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed headache disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Any additional development suggested by the evidence should be undertaken.  If the examiner determines that a neurological examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

6.  Upon receipt of the VA examination report(s), conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include whether a separate evaluation is warranted for radiculopathy of the thoracolumbar spine.

8.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

